NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas               956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                         August 5, 2015

      Hon. Roberto D. Puente                      Hon. Ricardo P. Rodriguez
      Attorney at Law                             Hidalgo County District Attorney
      1315 W. Polk, Ste. 24                       100 N. Closner
      Pharr, TX 78577                             Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00166-CR
      Tr.Ct.No. CR-3747-14-H
      Style:    Jorge Luis Gonzalez v. The State of Texas

      Dear Sir/Madam:

              Appellant's amended brief in the above-referenced cause was received and filed
      in this Court on Friday, July 31, 2015.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch